IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-21011
                         Summary Calendar



TONY SHANE PETERS

                Plaintiff - Appellant

     v.

COMMISSIONERS COURT, ET AL

                Defendants

COMMISSIONERS COURT; K BROWNFIELD, Captain; S N EVETTS,
Sergeant; T A GUIDRY, Officer; J S SHIELDS; TOMMY B THOMAS,
Sheriff

                Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-94-CV-4324
                       --------------------
                          August 28, 2000

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Tony Shane Peters, Texas prisoner # 1133075, appeals

following the jury verdict in his civil rights case against him

and in favor of Officer T. A. Guidry and the summary judgment

dismissal of claims against the Commissioners Court, Captain K.

Brownfield, Sergeant S. N. Evetts, J. S. Shields, and Sheriff



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-21011
                                -2-

Tommy Thomas.   The only issue Peters briefed is that his court-

appointed attorney for his trial was ineffective.

     There is no constitutional right to an attorney in a civil

rights case, and we do review claims of ineffective assistance of

counsel in such cases.   See Sanchez v. United States Postal

Serv., 785 F.2d 1236, 1237 (5th Cir. 1986).     Peters’ appeal fails

to present an issue of arguable merit and is therefore frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).       The

appeal is DISMISSED as frivolous.     See 5TH CIR. R. 42.2.   Peters

is hereby informed that the dismissal of this appeal as frivolous

counts as a strike for purposes of 28 U.S.C. § 1915(g).       See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).       We

caution Peters that once he accumulates three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS.